UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                          )
PARVIZ KARIM-PANAHI,                      )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )       Civil Action No. 17-cv-00605 (TSC)
                                          )
4000 MASSACHUSETTS                        )
APARTMENTS et al.,                        )
                                          )
             Defendants.                  )
                                          )
                                          )


                              MEMORANDUM OPINION

       Plaintiff, appearing pro se, has sued more than twenty defendants for what

appears to be housing discrimination and other alleged wrongs. He has divided the

defendants into eight groups, and each group has moved to dismiss under Rules 8 and

12(b)(6) of the Federal Rules of Civil Procedure. For the reasons explained below,

Defendants’ motions will be GRANTED.

       I. BACKGROUND

       Plaintiff’s “Civil & Criminal Complaint” is neither “short” nor “plain.” Fed. R.

Civ. P. 8(a). He describes the Defendants as an “assorted conglomerate of landlords,

property management companies, and /or credit reporting agencies,” who “by personal

meetings and/or search of credit and legal actions . . . committed alleged

conspiracies/violations had actual and/or constructive knowledge of Plaintiff’s national-

origin, race, religion, age, to create terror-horror, intentionally and forcing people to

                                              1
resolve their grievances, not by laws/ judiciary/ courts, but by violence.” (Compl. At

4).

       Distilled to its core, the Complaint accuses the Defendants of a vast conspiracy

to discriminate and retaliate against Plaintiff in his quest to secure housing at several

apartment complexes in the District of Columbia under the voucher program governed

by Section 8 of the National Housing Act of 1937 (“Section 8”), as amended. 42

U.S.C. § 1437f(o).

       The voucher program is described as follows:

         The Section 8 Housing Choice Voucher Program was created by
         Congress under Section 8 of the Housing and Urban-Rural Recovery
         Act of 1983, which amended the United States Housing Act of 1937.
         42 U.S.C. § 1437f (2006). The purpose of the Section 8 program is to
         aid “low-income families in obtaining a decent place to live and [to]
         promot[e] economically mixed housing” by providing such families
         with subsidies to enable them to rent units in the private rental housing
         market. Id. The federal government allocates funds to local public
         housing agencies through the United States Department of Housing
         and Urban Development (“HUD”), and the local public housing
         agencies enter into housing assistance payment contracts with
         property owners when the agencies agree to subsidize the rent of
         eligible families. Id.

         The [local] Authority is the public housing agency for the District of
         Columbia. D.C. Code § 6-202 (2004). The Authority is governed by
         federal regulations promulgated by HUD, 24 C.F.R. § 982 (2004), as
         well as by local regulations, see generally D.C. Mun. Regs. tit. 14, §
         8900 (2004). A participant accepted into the voucher program by the
         Authority must be in compliance with the requirements of the
         program, 24 C.F.R. § 982.551, and may be denied benefits or have his
         or her benefits terminated for non-compliance with any of eleven
         enumerated events[.]

Robinson v. D.C. Hous. Auth., 660 F. Supp. 2d 6, 8-9 (D.D.C. 2009). A voucher

participant’s obligations include the following:


                                             2
         (b) Supplying required information—

         (1) The family must supply any information that the PHA or HUD
         determines is necessary in the administration of the program,
         including submission of required evidence of citizenship or eligible
         immigration status (as provided by 24 CFR part 5). “Information”
         includes any requested certification, release or other documentation.

         (2) The family must supply any information requested by the PHA or
         HUD for use in a regularly scheduled reexamination or interim
         reexamination of family income and composition in accordance with
         HUD requirements.

         (3) The family must disclose and verify social security numbers (as
         provided by part 5, subpart B, of this title) and must sign and submit
         consent forms for obtaining information in accordance with part 5,
         subpart B, of this title.

         (4) Any information supplied by the family must be true and complete.

24 C.F.R. § 982.551.

      Plaintiff alleges the following relevant facts. On June 3, 2016, the D.C. Housing

Authority issued him a Section 8 voucher, which would expire in six months, on

December 3, 2016. (Compl. ¶ 45). The “payment standard [was] set at $1,823.00 for

one-/1-Bedroom.” (Id. ¶ 46). On June 4, 2016, Plaintiff responded to Defendant 4000

Massachusetts Apartments’ (“4000 Mass.”) advertisement of a one-bedroom apartment.

A leasing agent showed Plaintiff Unit-901 and indicated that it was available for

immediate occupancy. (Id. ¶ 52). “[U]pon promise of immediate move-in by the

leasing-agent, Plaintiff chose” that apartment on June 6, 2016, which, with a monthly

rent of $1,775.00, including utilities, was “within DCHA rental-standard payment for

the area.” (Id. ¶ 54). Plaintiff provided a copy of the Section 8 voucher “but still was

asked and forced to pay $70.00 (as non-refundable application fee), and $500.00 (as


                                            3
holding fee)[.]” (Id. ¶ 55). Plaintiff paid both amounts by two separate checks after

being “assured by the agent that he would be approved and move in immediately[.]”

(Id.). The leasing agent, “interested to have Plaintiff . . . move in ASAP and to finalize

renting process . . . demanded that Plaintiff . . . provide Originals of DCHA Package,

(Request Tenancy Approval/RTA), to be filled, signed by both side, and immediately

submitted to DCHA[.]” (Id. ¶ 57). In light of the leasing agent’s assurances, Plaintiff

provided “originals” of the package “and stopped looking for any other apartment unit.”

(Id.).

         Plaintiff alleges that at the time of his inquiry about the apartment at 4000 Mass.,

he “was unaware that [defendant] Polinger [and supposedly other defendant landlords

and property management companies] had created red-lining in D.C. NW areas not to

rent to minorities, low income applicants with ‘Governmental Source of Income’/HUD

Section-8 rental subsidy, minorities and with plaintiff’s national origin, race, religion,

color[.]” (Id. ¶ 53). Plaintiff learned from DCHA a “few days” after providing the

requested package “that the Polinger/property-management company, (after becoming

knowledgeable of the Plaintiff’s ethnicity, national-origin, race, religion, and legal

actions to protect his rights), had ordered” the leasing agent “to contact and ask the

DCHA officials to guarantee in writing that HUD Section-8 would pay 100% of the rent

as rental subsidy; knowing that DCHA could not legally provide such guarantee,

intended as an excuse to deny Plaintiff the provisions of Fair Housing Act.” (Id. ¶ 58).

On June 16, 2016, “Polinger leasing office . . . mailed an ‘adverse-action’ letter” to

plaintiff at his former residence in Orange County, California, which “denied renting


                                               4
the apartment[,] [and] “in [a] few days/weeks” the leasing agent was terminated.

(Compl. ¶ 59).

       Allegedly upon receiving “verbal notice of intention of legal actions,” Polinger’s

Senior Vice President, defendant Petrine Squires, contacted Plaintiff and on August 23,

2016, “e-mailed the Adverse-Action letter,” which was “based on a credit report

provided by [defendant] CoreLogic Safe-Rent agency.” (Id. ¶ 60). The next day, on

August 24, 2016, Plaintiff contacted CoreLogic, which allegedly refused to e-mail the

credit report to Plaintiff” and eventually “forced plaintiff to send his picture ID” and

“to provide [the] residence address of an acquaintance to be able to receive the

Report[.]” (Id. ¶ 61). “Pages 4 & 5 of the Credit Report, based on which the [rental]

application was denied . . . claimed: ‘Insufficient Income and Tax Lien Information

Found.’” (Id. ¶ 62). The latter stemmed from tax liens “fraudulently filed by California

Franchise Tax Board,” which, despite Plaintiff’s legal actions, have not been removed.

(Id. ¶¶ 65-66).

       Meanwhile, on July 16, 2016, Plaintiff contacted the leasing office of defendant

Chesapeake & Saratoga Apartments on Connecticut Avenue, N.W., which Plaintiff

alleges is owned and managed by Horning Brothers. Plaintiff was shown a one-

bedroom apartment, which rented for $1,725 per month. Allegedly, DCHA approved

Plaintiff for the rental and he submitted the DCHA package to the leasing office.

Plaintiff paid an application fee of $75.00 “and another $550.00 . . . Facilities Fee,”

both non-refundable. (Compl. ¶¶ 72-75). Nevertheless, Plaintiff “mentioned” that the

application fee was “unreasonable” and the “Facility/Amenity Fee” lacked


                                             5
“justification.” (Id. ¶ 75). When the leasing agent “stated that all apartment buildings

in the areas are asking the same or more,” Plaintiff contacted the nearby Park Van Ness

Apartments, which provided him “pamphlets indicating” seemingly higher total

amounts. Plaintiff concludes: “the reason that the above amount of $211.25 per month

is not deducted from rent, is conspiratorial ‘Red-Lining’ and to keep those with

governmental source of income not to be qualified, preventing them to move to the DC-

NW area.” (Id. ¶ 76). Plaintiff’s allegations continue in this largely incomprehensible

manner against each group of defendants. (See Compl. at 22-32).

      Plaintiff attaches to the Complaint the rental application rejection notices of

4000 Massachusetts Apartments (Group I Defendant); Chesapeake Apartments (Group

II Defendant); The Kenmore Apartments (Group III Defendant); 3003 Van Ness

Apartments (Group IV Defendant); Mt. Vernon Plaza/W.H.H. Trice Company (Group V

Defendant); and Berkshire Apartments (Group VI Defendant). (Compl. Ex. A). Each

notice was based on Plaintiff’s credit report obtained from either Corelogic Rental

Property Solutions LLC; RentGrow, Inc. dba Yardi Resident Screening; Kroll Factual

Data; or TransUnion Consumer Solutions (Group VIII Defendants). (See id.).

      Plaintiff purports to bring “Civil & Criminal Causes of Action” (Compl. at 33),

captioned as follows:

                   First Cause of Action: Violation and Denial of First
             Amendment to U.S. Constitution, Right to Petition Government
             for Redress of Grievances.

                   Second Cause of Action: Violation and Denial of First
             Amendment to U.S. Constitution; Promoting Violence, and
             Forcing to Use Guns, rather than Resolving Disputes/Grievance
             through Laws/Judiciary/Courts.

                                            6
       Third Cause of Action: Discrimination; because of
Plaintiff’s Age/78-years old, (42 U.S.C. § 6102).

      Fourth Cause of Action: Discrimination, Denial of Fair
Housing and other Prohibited Practices; because of Plaintiff’s
National-Origin/Iranian, (42 U.S.C. § 3604(a).

       Fifth Cause of Action: Discrimination, Denial of Renting
Apartment and other Prohibited Practices; because of Plaintiff’s
Religion/Muslim (42 U.S.C. § 3604(a).

      Sixth Cause of Action: Discrimination, Denial of Renting
Apartment and other Prohibited Practices; because of Plaintiff’s
Race/Middle-Eastern Iranian (42 U.S.C. § 3604(a).

       Seventh Cause of Action: Discrimination, Denial of
Renting Apartment and other Prohibited Practices; because of
Plaintiff’s Color/Dark-Skin Middle-Eastern Iranian, (42 U.S.C. §
3604(a).

       Eighth Cause of Action: Discrimination in Terms,
Conditions or Privileges of Renting Apartment because of
Plaintiff’s National-Origin/Iranian, 42 U.S.C. § 3604(b).

       Ninth Cause of Action: Discrimination in Terms,
Conditions or Privileges of Renting Apartment because of
Plaintiff’s Religion/Muslim, 42 U.S.C. § 3604(b).

       Tenth Cause of Action: Discrimination in Terms,
Conditions or Privileges of Renting Apartment because of
Plaintiff’s Race/Middle-Eastern Iranian, 42 U.S.C. § 3604(b).

       Eleventh Cause of Action: Discrimination in Terms,
Conditions or Privileges of Renting Apartment because of
Plaintiff’s Color/Dark-Skin Middle-Eastern Iranian, 42 U.S.C. §
3604(b).

      Twelfth Cause of Action: Representing Dwelling Not
Available for Inspection, or Renting because of Plaintiff’s
National-Origin/Iranian, 42 U.S.C. § 3604(d).




                              7
                        Thirteenth Cause of Action: Representing Dwelling Not
                 Available for Inspection, or Renting because of Plaintiff’s
                 Religion/Muslim, 42 U.S.C. § 3604(d).

                       Fourteenth Cause of Action: Representing Dwelling Not
                 Available for Inspection, or Renting because of Plaintiff’s
                 Race/Middle-Eastern Iranian, 42 U.S.C. § 3604(d).

                       Fifteenth Cause of Action: Representing Dwelling Not
                 Available for Inspection, or Renting because of Plaintiff’s
                 Color/Dark-Skin Middle-Eastern Iranian, 42 U.S.C. § 3604(d).

(Compl. at 33-41). Plaintiff also asserts claims under District of Columbia law (see id.

at 42-46), and various other causes, including conspiracy to violate his civil rights (see

id. at 47-50). Plaintiff seeks equitable relief and $1 million in monetary damages (see

id. at 51-54).

       II. LEGAL STANDARD

       The Federal Rules of Civil Procedure require that a complaint contain “a short

and plain statement of the claim” and “the grounds for the court’s jurisdiction” so that a

defendant has fair notice of the claim and the grounds upon which it rests. Fed. R. Civ.

P. 8(a); Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing cases). Rule

12(b)(6) permits a party to move for dismissal on the grounds that the complaint has

failed “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A

Rule 12(b)(6) motion “tests the legal sufficiency of a complaint.” Browning v. Clinton,

292 F.3d 235, 242 (D.C. Cir. 2002). To withstand a motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks and citation omitted). “A claim has facial plausibility when the plaintiff pleads


                                              8
factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id.

       A plaintiff’s factual allegations need not establish all elements of a prima facie

case, see Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-14 (2002); Bryant v. Pepco,

730 F. Supp. 2d 25, 28-29 (D.D.C. 2010), but they “must be enough to raise a right to

relief above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555-56 (2007) (citations omitted). A complaint containing only “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements”

cannot survive a motion to dismiss. Iqbal, 556 U.S. at 678. In addition, the

presumption of truth accorded factual allegations at this stage does not apply to a

plaintiff’s legal conclusions in the complaint, including those “couched” as factual

allegations. Id. (quoting Twombly, 550 U.S. at 555).

       “In ruling on a motion to dismiss, the Court may consider not only the facts

alleged in the complaint, but also documents attached to or incorporated by reference in

the complaint and documents attached to a motion to dismiss for which no party

contests authenticity.” Demissie v. Starbucks Corporate Office & Headquarters, 19 F.

Supp. 3d 321, 324 (D.D.C. 2014). Therefore, “‘where a document is referred to in the

complaint and is central to the plaintiff's claim, such a document attached to the motion

papers may be considered without converting the motion to one for summary judgment’

. . . ‘Otherwise, a plaintiff with a legally deficient claim could survive a motion to

dismiss simply by failing to attach a dispositive document on which it relied’. . .


                                             9
Moreover, a document need not be mentioned by name to be considered ‘referred to’ or

‘incorporated by reference’ into the complaint.” Strumsky v. Washington Post Co., 842

F. Supp. 2d 215, 217-18 (D.D.C. 2012) (citations omitted); see also Long v. Safeway,

Inc., 842 F. Supp. 2d 141, 144-45 (D.D.C. 2012), aff’d, 483 Fed. Appx. 576 (D.C. Cir.

2012).

         III. ANALYSIS

         The instant complaint is antithetical to Rule 8(a)’s pleading standard and may be

dismissed for that reason alone. See Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C.

2017), aff'd sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov.

1, 2017) (noting that “a complaint that is excessively long, rambling, disjointed,

incoherent, or full of irrelevant and confusing material will patently fail [Rule 8(a)’s]

standard, and so will a complaint that contains an untidy assortment of claims that are

neither plainly nor concisely stated, nor meaningfully distinguished from bold

conclusions, sharp harangues and personal comments”) (citations and internal quotation

marks omitted)). But having considered Plaintiff’s allegations liberally and

painstakingly, the Court is left with no idea as to what Defendants are alleged to have

done other than the due diligence associated with renting an apartment. Consequently,

the Court will dismiss the complaint under Rule 12(b)(6) for failure to state a claim.

         The defendant apartment owners and lessors (collectively Landlords) were

permitted by Fair Housing regulations to check Plaintiff’s credit history (see, e.g.,

Group II and Group IV Defs.’ Mem. of P. & A. in Supp. of Mot. to Dismiss at 2-4, ECF

No. 34), and the credit bureau defendants were obligated to provide the lessors with


                                             10
Plaintiff’s credit history (see Trans Union, LLC’s Mem. at 10-12, ECF No. 16); 15

U.S.C. § 1681b (“Permissible purposes of consumer reports”). The attachments to the

Complaint establish that Plaintiff’s rental applications were not denied for any

discriminatory purpose but rather because his credit history contained “too many

inquiries,” “derogatory accounts or public records,” and insufficient debt experience.

(Berkshire’s Nov. 23, 2016 Notice).

       “Federal law does not require landlords to accept housing vouchers, and

landlords who do accept vouchers are not required to approve tenants merely because

they are voucher holders.” Austin Apartment Ass’n v. City of Austin, 89 F. Supp. 3d

886, 890 (W.D. Tex. 2015). “Rather, landlords who [choose to] participate in the

Program may screen prospective tenants and reject them if screening reveals red flags

in terms of paying rent and utility bills, caring for rental housing, respecting neighbors,

criminal activity, and the like.” Id. (citing 24 C.F.R. § 982.307(a) (discussing

landlord’s obligation to screen prospective tenants and factors properly considered in so

doing)); see Pasquince v. Brighton Arms Apartments, 378 N.J. Super. 588, 595, 876

A.2d 834, 838-40 (App. Div. 2005) (concluding upon examination of federal and New

Jersey law that “it is well established that creditworthiness is a legitimate, non-

discriminatory criteria which landlords are permitted to consider when evaluating

prospective tenants, including recipients of Section 8 housing assistance” and finding it

“significant” that HUD “consider[s] that landlords may take into account the

creditworthiness of Section 8 applicants”).




                                              11
       Apart from Plaintiff’s failure to allege any plausible acts of wrongdoing,

Plaintiff has alleged no facts to support his specific claims of conspiracy and

discrimination based on race, color, ethnicity, religion and age. To state a

discrimination claim under federal law, Plaintiff must “plead” facts establishing that he

belongs to a protected class and that each “defendant acted with discriminatory

purpose,” which “requires more than intent as volition or intent as awareness of

consequences.” Iqbal, 556 U.S. at 676. The Complaint here comes nowhere near

satisfying the latter requirement. As a result, none of Plaintiff’s purported federal

claims of discrimination survives a motion to dismiss, and the court declines to exercise

supplemental jurisdictional over Plaintiff’s claims arising under D.C. or common law,

save the conspiracy claim. 1

       To state a conspiracy claim generally, Plaintiff must plead facts establishing “(1)

an agreement between two or more persons; (2) to participate in an unlawful act, or a

lawful act in an unlawful manner; (3) an injury caused by an unlawful overt act

performed by one of the parties to the agreement; (4) which overt act was done pursuant

to and in furtherance of the common scheme.” 2 Halberstam v. Welch, 705 F.2d 472,



1
   A district court may decline to exercise supplemental jurisdiction over other related
claims “if [it] has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.
§ 1367(c)(3).
2
   Section 1985(3) of Title 42 of the United States Code “provides a cause of action
against two or more persons who participate in a conspiracy motivated by class-based
discriminatory animus . . . . ‘The statute does not apply to all conspiratorial tortious
interference with the rights of others, but only those motivated by some class-based,
invidiously discriminatory animus.’” Atherton v. D.C. Office of Mayor, 567 F.3d 672,
688 (D.C. Cir. 2009) (quoting Martin v. Malhoyt, 830 F.2d 237, 258 (D.C. Cir. 1987)).
Plaintiff’s failure to state a class-based discrimination claim necessarily defeats his
                                           12
477 (D.C. Cir. 1983) (internal citation omitted). Plaintiff’s conspiracy claim is based

on nothing more than vague and conclusory allegations about the defendants’ discrete

decisions. “[C]ourts in this Circuit have repeatedly held that ‘[t]he mere repetition of a

conclusory statement that a conspiracy exists and that all the alleged events occurred as

a result of a conspiracy are insufficient as a matter of law.’” Lemon v. Kramer, 270 F.

Supp. 3d 125, 142-43 (D.D.C. 2017) (quoting Bush v. Butler, 521 F. Supp. 2d 63, 69

(D.D.C. 2007) (other citations omitted)).

       Finally, Plaintiff’s “Criminal Causes of Actions” (Compl. at 52) fail as a matter

of law. First, the “Supreme Court has ‘rarely implied a private right of action under a

criminal statute,’” and “a ‘bare criminal statute,’ with no other statutory basis for

inferring that a civil cause of action exists, is insufficient to imply Congress intended to

create a concomitant civil remedy.” Lee v. United States Agency for Int’l Dev., 859

F.3d 74, 77 (D.C. Cir. 2017). Second, “in American jurisprudence . . . , a private

citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of

another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Third, 18 U.S.C. §§ 241

and 242 (Counts 26-28) provide “no private right of action[.]” Crosby v. Catret, 308

Fed. App’x 453 (D.C. Cir. 2009) (per curiam). Fourth, Plaintiff’s claim of torture

(Count 29), in addition to being frivolous, is foreclosed by the torture statute, which


purported claims under § 1985 and § 1986 (Counts 27 and 28) “[s]ince § 1986 imposes
liability upon a person who “neglects or refuses” to prevent a wrong under § 1985.”
Jackson v. Donovan, 856 F. Supp. 2d 147, 150 (D.D.C. 2012). Moreover, Plaintiff’s
purported claim under 42 U.S.C. § 1983 (Count 26) fails as a matter of law because
§ 1983 applies only to individuals acting “‘under color of’ the law of a state, territory or
the District of Columbia,” Hoai v. Vo, 935 F.2d 308, 312 (D.C. Cir. 1991) (quoting
§ 1983), not the private defendants sued in this case.

                                             13
states that nothing “in this chapter [shall] be construed as creating any substantive or

procedural right enforceable by law . . . in any civil proceeding.” 18 U.S.C. § 2340B.

Fifth, the remaining criminal counts claiming “Corporate-Sponsored Terrorism, Hostage

Taking” (Count 30), violations of the Racketeer Influenced and Corrupt Organizations

Act (Count 31), and “Blacklisting, as Premeditated Plan to Kill/Commit Murder”--all

because Plaintiff was denied a rental application--lack “an arguable basis in law and

fact” and thus are frivolous as well. Brandon v. District of Columbia Bd. of Parole, 734

F.2d 56, 59 (D.C. Cir. 1984).

       IV. CONCLUSION

       For the foregoing reasons, all of the Defendants’ motions to dismiss will be

GRANTED, and the federal claims will be dismissed with prejudice. 3 A corresponding

order will issue separately.



Date: March 27, 2018

                                          Tanya S. Chutkan
                                          TANYA S. CHUTKAN
                                          United States District Judge




3
   See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal with
prejudice is warranted when a trial court “determines that ‘the allegation of other facts
consistent with the challenged pleading could not possibly cure the deficiency.’ ”)
(quoting Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985)).
                                            14